Citation Nr: 0411565
Decision Date: 05/04/04	Archive Date: 07/21/04

DOCKET NO. 99-13 915                        DATE MAY 04 2004
On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas

THE ISSUE

Entitlement to an increased evaluation for hallux valgus of the right great toe with degenerative changes of the metatarsophalangeal joint, currently evaluated as 10 percent disabling.

REPRESENTATION

Veteran represented by:

Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

,
The veteran served on active duty from August 1967 to August 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 1999 RO rating decision which determined that new and material evidence had not been submitted to reopen a claim for service connection for a low back disability, and which denied an increase in a 10 percent rating for hallux valgus of the right great toe with degenerative changes of the metatarsophalangeal joint. The veteran appeared at an RO hearing in September 1999 and at a Board videoconference hearing in May 2001.

In October 2001 the Board remanded the case a second time for additional development. While the remand remained pending, the RO granted service connection for a low back disability in a June 2003 rating. This issue is therefore moot and no longer before the Board.

The veteran testified again before the undersigned Veterans Law Judge at a hearing held in October 2003.

The veteran's testimony in October 2003 appears to be attempting to reopen a claim for entitlement to service connection for a bilateral foot disorder to include flat feet and left toe hallux valgus. This matter is referred to the RO.

This issue is REMANDED to the RO via the Veterans Benefits Administration Appeals Management Center (VBA AMC) in Washington, D.C. VA will notify you if further action is required on your part.

REMAND

At his October 2003 hearing, the veteran testified that he had received treatment for his right foot at VA in June 2003 and by his private physician in August 2003. These treatment records are not of record.

- 2 


VA's duty to assist includes obtaining recent medical records and thorough and contemporaneous examinations in order to determine the nature and extent of the veteran's disabilities. 38 C.F.R. § 3.159(c)(4) (2003).

Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and addresses of all VA and non- VA medical care providers who treated the veteran for hallux valgus of the right great toe with degenerative changes since November 2002. After securing the necessary release, the RO should obtain these records.

2. The veteran should be afforded a VA podiatry examination to determine the nature and extent. of the veteran's service-connected hallux valgus of the right great toe with degenerative changes. The claims folder should be made available to the examiner for review before the examination. The examiner is requested to specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disability, or the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability. He/she should also comment on the functional limitations as well as weakened movement, excess fatigability, and incoordination, if any, caused by the veteran's service-connected hallux valgus in light of the provisions of38 C.F.R. §§ 4.40, 4.45. The examiner

- 3 


should comment on the severity of these manifestations on the ability of the veteran to perform average employment in a civil occupation. It is requested that the examiner provide explicit responses.

3. After undertaking any other development deemed essential in addition to that specified above, the VBA AMC should re-adjudicate the veteran's claim. If any benefit sought on appeal remains denied, the veteran should be provided a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law. requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

- 4 


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.ll00(b) (2003).

- 5 




